Citation Nr: 1116001	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  08-20 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation for lumbar spine degenerative joint disease in excess of 40 percent prior to June 5, 2007, in excess of 10 percent from June 5, 2007, in excess of 40 percent from July 1, 2009, and in excess of 20 percent from December 28, 2010.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The Veteran served on active duty from October 1951 to July 1971.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Waco, Texas, which granted the Veteran service connection for lumbar spine degenerative joint disease and assigned an initial evaluation of 40 percent, effective April 17, 2006 to June 4, 2007, and a 10 percent evaluation effective June 5, 2007 forward.  Thereafter, the Veteran perfected an appeal as to the June 2007 rating decision.  In November 2008, the Veteran testified at a hearing before a Decision Review Officer at the Waco RO.  In October 2010, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.  Transcripts of both hearings have been associated with the Veteran's claims folder.  In February 2011, the RO assigned a 40 percent rating effective from July 1, 2009 and a 20 percent rating from December 28, 2010.  

The issue of entitlement to an increased evaluation for hearing loss was raised by the record in a December 2007 statement, and the Board referred it to the RO in December 2010, but the RO took no action.  The Veteran mentioned the issue again in January 2011 correspondence.  The Board does not have jurisdiction over this issue.  However, once again, it is referred to the AOJ for appropriate action.

The Board also notes that in accordance with a recent precedential opinion of the Court of Appeals for Veterans Claims, the Board must REMAND the issue of TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); VAOPGCPREC 6-96 (noting that because the Board has jurisdiction over the question of TDIU for a particular disability in connection with a claim for an increased rating, the proper method of returning the case to the RO for further action is by Remand).  While the TDIU issue has not been adjudicated or otherwise developed for appeal, as such issue is raised by the record and part and parcel of the increased rating claim also being remanded herein, the Board must remand the TDIU issue under Rice.  Id.

Therefore, the issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to June 5, 2007, the Veteran did not have unfavorable ankylosis of his entire thoracolumbar spine.

2.  Between June 5, 2007 and July 1, 2009, the Veteran's forward flexion of his thoracolumbar spine was greater than 60 degrees; the combined range of motion of his thoracolumbar spine was greater than 120 degrees; and there was not muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

3.  From July 1, 2009, the Veteran did not have unfavorable ankylosis of his entire thoracolumbar spine.

4.  From December 28, 2010, the Veteran nearly approximates forward flexion of his thoracolumbar spine limited to 30 degrees or less, but he does not have unfavorable ankylosis of his entire thoracolumbar spine.





CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for lumbar spine degenerative joint disease prior to June 5, 2007 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2010).

2.  The criteria for a disability rating in excess of 10 percent for lumbar spine degenerative joint disease from June 5, 2007 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2010).

3.  The criteria for a disability rating in excess of 40 percent for lumbar spine degenerative joint disease from July 1, 2009 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2010).

4.  The criteria for a 40 percent rating, but not higher, for lumbar spine degenerative joint disease from December 28, 2010, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in June 2006.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additionally, as this is an appeal arising from the initial grant of service connection, the notice that was provided before service connection was granted was legally sufficient and VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; afforded the Veteran examinations in June 2007, November 2008, and December 2010; obtained medical information as to the severity of disability; and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The representative has argued in September 2010 that the June 2007 VA examination report's mention of pain at the extremes of motion is nebulous, and that it does not explain the marked improvement in range of motion between the Veteran's treatment records which had been used to assign a 40 percent evaluation, and the examination.  However, pain at the extremes of motion is not nebulous as the endpoints were described, and what is relevant besides that is the range of motion indicated in that report at the time.  The representative argued in September 2010 that the November 2008 VA examination report does not address the Veteran's subjective complaints.  However, it reports subjective complaints and provides range of motion and other related rating criteria information.  The representative argued in September 2010 that the November 2008 examination report does not describe any testing involving deep tendon reflex loss or other diagnostics sufficient to address neurological symptoms reported by the Veteran.  However, the Board notes that the examination report does indicate that the Veteran's sensory, motor, and reflexes were intact.  As such, the Board finds the VA examinations provided are adequate for rating purposes.  No further action is necessary in light of the rating criteria.  The RO's actions complied with the Board's December 2010 remand by obtaining all available VA medical records, examining the Veteran, and readjudicating the claim.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Analysis

The Veteran appeals the RO's denials of ratings higher than a 40 percent rating for lumbar spine degenerative joint disease prior to June 5, 2007, a 10 percent rating from June 5, 2007 to July 1, 2009, a 40 percent rating from July 1, 2009, and a 20 percent rating from December 28, 2010.  He and his spouse argue that his disability has become progressively worse.  See her November 2008 testimony.  

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Diseases and injuries to the spine are to be evaluated under diagnostic codes 5235 to 5243 as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease 

Unfavorable ankylosis of the entire spine.....................................................100

Unfavorable ankylosis of the entire thoracolumbar spine ..............................50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.........................................................................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine....................................................................................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis............................................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height...............................................................................10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The formula for rating intervertebral disc syndrome based on incapacitating episodes provides:

With incapacitating episodes having a total duration of at least six weeks during the past 12 months.......................................................................................................60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.............................................................40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months...........................................................20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months............................................................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2010).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45 (2009), factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Prior to June 5, 2007 and from July 1, 2009

The Veteran is evaluated as 40 percent disabled due to his service-connected lumbar spine degenerative joint disease during these time periods.  For a higher, 50 percent, rating, he would have to have unfavorable ankylosis of his entire thoracolumbar spine.  This is not shown or nearly approximated, even when 38 C.F.R. §§ 4.40, 4.45 are considered.  August 2006 X-rays did not support any ankylosis prior to June 5, 2007.  Moreover, for the period from July 1, 2009, it is noted that on VA evaluation in July 2009, the Veteran had forward flexion of his lumbar spine to 20 degrees, extension to 5 degrees, and side bending to 10 degrees.  Forward flexion was to 20 degrees in January 2010.  Additionally, the Veteran consistently denied incapacitating episodes requiring treatment by a physician or bed rest ordered by a physician.

From December 28, 2010

The RO has rated the Veteran's lumbar spine degenerative joint disease as 20 percent disabling from December 28, 2010.  However, the Board finds that a 40 percent rating is warranted from December 28, 2010, when reasonable doubt is resolved in the Veteran's favor.  He had forward flexion of his thoracolumbar spine to 20 degrees in July 2009 and January 2010, and while his forward flexion was to 35 degrees in December 2010, that is pretty close to the 30 degrees required and the Veteran had pain at the time which was objectively noted by the examiner at the end point of the range of motion.  It seems that on average, the Veteran's disability has probably met or nearly approximated the 40 percent criteria since July 1, 2009.  38 C.F.R. § 4.40, 4.45.

From June 5, 2007 to July 1, 2009

The Veteran is rated as 10 percent disabled due to his service-connected lumbar spine degenerative joint disease during this time period.  For a 20 percent rating to be assigned, there would have to be forward flexion of the thoracolumbar spine to no more than 60 degrees; or the combined range of motion of the thoracolumbar spine to not greater than 120 degrees; or muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  This is not met or nearly approximated, even when 38 C.F.R. §§ 4.40, 4.45 are considered.  

Instead, on VA examination on June 5, 2007, forward flexion of the Veteran's lumbar spine was to 75 degrees, extension was to 25 degrees, and lateral flexion and rotation were to 30 degrees.  There was pain at the extremes of motion and there were no additional limitations with 3 repetitions of movement.  However, there was no spasm, weakness, or tenderness, and motor examination was intact.  

On VA examination in November 2008, forward flexion of the Veteran's thoracolumbar spine was to 70 degrees with moderate discomfort.  Extension backwards was to 20 degrees, and lateral flexion and lateral rotation were to 25 out of 30 degrees, bilaterally, with mild discomfort.  Pain was present at the extremes of motion.  No additional limitations were noted with 3 repetitions of movement, and there was no acute spasm, weakness, or tenderness.  Loss of normal lumbar lordosis was present but motor examination was intact.

Accordingly, a higher rating than 10 percent is not warranted from June 5, 2007 to July 1, 2009.  Although there was some evidence of spinal changes, such as loss of lordosis, this was not clearly a result of muscles spasms or guarding as neither were noted upon examination.  The Veteran argued in December 2007 that his condition had not improved.  However, according to the objective medical evidence, it had.  

The Board finds that a rating based on incapacitating episodes is not warranted, as intervertebral disc syndrome has not been diagnosed and there have been no reports of incapacitating episodes.  

The Board also considered whether a separate rating for any neurological symptom was warranted for the entire period on appeal.  However, the Board finds that objective evidence of neurological impairment warranting separate ratings in the lower extremities is not present.  While the Veteran testified about pains shooting down his leg and back in October 2010, the June 2007, November 2008, and December 2010 VA examinations indicated that the Veteran's sensation was intact in both lower extremities.  Similarly, VA outpatient treatment records such as in August 2006 noted no motor or sensory deficits and an outpatient treatment record in April 2010 noted no radicular symptoms.  

In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation or an increased rating has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  The Board concludes that the disability has significantly changed during the rating period and so staged ratings are warranted.  The Veteran wondered in March 2011 why his ratings have gone up and down and argued that his back has gotten progressively worse.  However, the rating schedule contemplates changes in the rating with changes in the claimant's physical condition, 38 C.F.R. § 4.1, and the ratings now assigned comport with the status of the Veteran's lumbar spine disability during various stages of his claim.  

The possibility of an extraschedular rating has been considered.  However, the service-connected disability does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  The symptoms associated with the Veteran's disability appear to fit squarely within the applicable rating criteria.  The Veteran's main symptoms are pain, spasms and limited motion which are expressly considered by the rating criteria.  As such, extraschedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

A disability rating in excess of 40 percent for lumbar spine degenerative joint disease prior to June 5, 2007 is denied.

A disability rating in excess of 10 percent for lumbar spine degenerative joint disease from June 5, 2007 to July 1, 2009 is denied.

A disability rating in excess of 40 percent for lumbar spine degenerative joint disease from July 1, 2009 is denied.

A 40 percent rating for lumbar spine degenerative joint disease is granted from December 28, 2010, subject to the controlling regulations applicable to the payment of monetary benefits.  


REMAND

A review of the record reflects that further development is necessary.  Specifically, the U.S. Court of Appeals for Veterans Claims recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.

Although the RO and Board granted increased staged evaluations in the decision, the rating is still less than a full 100 percent grant and the record otherwise raises a claim for TDIU.  Specifically, during the October 2010 Board hearing, the Veteran indicated his back makes it hard to do much work of any kind.  He further testified that although he had retired, he had previously performed volunteer work and had to stop performing these activities because of his back.  Similarly, the December 2010 VA examination noted that although the Veteran retired approximately 15 years ago, his current lumbar strain made his ability to obtain substantially gainful employment minimal.  The Veteran has therefore raised the issue of a total disability rating for compensation based on individual unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a Veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).

In this regard, the AOJ should send the Veteran a Veterans Claims Assistance Act of 2000 (VCAA) notice letter for the TDIU component of the increased evaluation claim.  This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The law provides that TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In this regard, TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. Id.

If, however, a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability. 38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service- connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. 38 C.F.R. § 4.16(b).

The record shows that the appellant is not working.  He alleges that his service connected disabilities, and specifically his lumbar spine, limit his ability to perform any kind of employment.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009). Expedited handling is requested.)

1.  The RO/AMC will advise the Veteran of what evidence would substantiate his claim for entitlement to TDIU. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).

2.  After review of any evidence submitted by the Veteran, the RO should take such additional development action as it deems proper with respect to the claim for TDIU, including the conduct of any appropriate VA examinations to determine whether the service-connected disabilities prevent the veteran from being employed.  The RO shall follow any applicable regulations and directives implementing the provisions of the VCAA as to its notice and development.

3.  When the development requested has been completed, the case should again be reviewed by the RO and the claim remaining on appeal readjudicated. If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
HOLLY SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


